DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 01 December 2021.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-30 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-4 and 17-20 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 1-20 and 22-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “wherein said near-infrared spectroscopy system further comprises a control unit configured to establish spatial coordinates of each emitter and of each receiver according to the angles of inclination of the articulations, wherein said control unit is connected to the emitters of the physiological sensor to activate said emitters in an individual and non- concomitant manner, according to a predefined sequence and to the receivers of the physiological sensor for a recovery and a three-dimensional treatment of measurements originating from the receivers during said predefined sequence according to the spatial coordinates of the emitters and of the receivers, and wherein the control unit is connected to each angle sensor to establish the spatial coordinates of each emitter and of each receiver according to measurement data originating from said angle sensors”.

Regarding claim 26, the prior art of record does not show or suggest the combination of the following limitations: “said near-infrared spectroscopy method comprising the following steps: collection of the measurement data originating from the angle sensors coupled to each articulation; establishment of the spatial coordinates of each emitter and of each receiver according to the measurement data originating from the angle sensors; activation of the emitters in an individual and non-concomitant manner according to a predefined sequence; recovery and three-dimensional treatment of the measurements originating from the receivers during said predefined sequence according to the spatial coordinates of the emitters and of the receivers”.

Regarding claim 31, the prior art of record does not show or suggest the combination of the following limitations: “wherein at least one articulation between two elementary modules is a flexible articulation comprising a flexible strip configured for a relative movement between the two elementary modules by bending of the flexible strip; wherein each articulation between two elementary modules is a flexible articulation comprising a flexible strip configured for a relative movement between the two elementary modules by bending of the flexible strip; and wherein the physiological sensor comprises a flexible membrane on which optoelectronic components are disposed and distributed into islets delimiting the elementary modules, wherein the flexible strip of the flexible articulation between two elementary modules is formed by a portion of the flexible membrane extending between the islets delimiting said two elementary modules”.

Regarding claim 32, the prior art of record does not show or suggest the combination of the following limitations: “wherein, for a flexible articulation comprising the flexible strip, said flexible articulation is coupled to an angle sensor comprising a flexible resistive sensor outputting an angle datum reflecting a variation of resistance as a function of the bending of the flexible strip”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Grundfest et al. US Patent Application Publication No. 2016/0022223 teaches multi-modal depth-resolved tissue status monitor.

2.	Raymond et al. US Patent Application Publication No. 2014/0371566 teaches conforming patient contact interface and method for using same.

3.	Riley et al. US Patent Application Publication No. 2013/0150726 teaches method for detecting hematoma, portable detection and discrimination device and related systems and apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 20, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633